DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims distinguish over the art of record (see attached PTO-892) by virtue of their detailed recitation of logic state calculations and associated probabilities, notably the path combination identification step that requires interdependency of logic states from combination maps based on the net list logic design.  Examiner notes that the claims are highly similar to those of the parent case (now abandoned), application 14/727,530, which were also held to distinguish over the art.
The claims are eligible under 35 USC 101 as they recite a practical application.  The claims recite “implementing the final logic design in hardware by generating semiconductor gates that implement the paths”.  This draws antecedent basis to the generated paths described throughout the other limitations of the claims.  This allows for the creation of logic hardware that is error free and requires fewer computational resources to validate (see e.g. instant specification [0178]).  Examiner notes that this feature was absent in the parent case, which was also examined prior to the issuance of the 2019 PEG.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swann (US 20130019215 A1), Gu (US 20100229132 A1), Moon (US 20070118339 A1), Mosleh (US 20070011113 A1), Talwar (US 20010044708 A1), Hamlet (US 9112490 B1), and McFarland (US 6898563 B1) are the most pertinent prior art, but do not alone or combination teach or suggest the features claimed in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147